Citation Nr: 1138315	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not undergone VA compensation medical examination for his aid and attendance since October 2006.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).   Moreover, in a December 2007 substantive appeal, the Veteran indicated that his disabilities had worsened since his last VA examination.   For this reason, the Board finds a new VA examination is warranted.

The claims file also indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  During the October 2006 VA examination, the Veteran states that he went on Social Security Disability in 1986 at the age of 46, but most recently has gone onto "regular" Social Security.  Although 1986 decision and examination by SSA is of record, all medical records corresponding to that grant of benefits should be obtained and added to the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).
VA must make a reasonable effort to obtain relevant records, which include the Veteran's SSA records.  But see Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  As it appears that the Veteran is receiving SSA benefits for osteoarthritis, the SSA records are relevant and should be obtained.  

Prior to affording the Veteran an additional examination, the RO should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claim that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the actions requested above, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  SSA should be contacted, and all records of medical treatment and examination associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If any requested records are unavailable, documentation to that effect should be added to the claims file.

3.  A permanently and totally disabled veteran who served for at least 90 days during a period of war and whose nonservice- connected disabilities are not the result of the veteran's own willful misconduct is entitled to a disability pension.  38 U.S.C.A. § 1521(a)  (West 1991).  A veteran also may establish permanent and total disability even without a 100 percent combined schedular evaluation by showing a permanent impairment which precludes him or her from substantially gainful employment.  38 U.S.C.A. § 1502  (West 1991); 38 C.F.R. § 4.17  (1999).  The Board finds that entitlement to a permanent and total disability rating for pension purposes should be adjudicated by the RO as it is intertwined with the Veteran's current claim.  An examination should be conducted for the issue of entitlement to permanent and total disability rating for pension purposes if needed.

4.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for a VA examination to Schedule the Veteran for the appropriate VA examination to determine if the Veteran has a permanent need for regular aid and attendance or is housebound due to his disabilities.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  

The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's current disabilities.  The examiner should render an opinion as to whether the Veteran's disabilities (1) result in physical or mental impairment that leave him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime), or (2) render him so helpless as to require the regular aid and attendance of another person.  

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing herself; attending to his needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this and discuss why an opinion cannot be rendered.  

5.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


